TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 30, 2021



                                      NO. 03-19-00136-CR


                 Steven Lee Lightsey a/k/a Stephen Lee Lightsey, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments. Therefore, the Court affirms the trial court’s judgments. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.